Citation Nr: 0709361	
Decision Date: 03/30/07    Archive Date: 04/16/07	

DOCKET NO.  05-12 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, claimed as 
gastroenteritis/gastritis. 

3.  Entitlement to an evaluation in excess of 30 percent for 
pseudoaphakia of the right eye as the result of injury. 

4.  Entitlement to an evaluation in excess of 10 percent for 
a fungal disorder of the fingernails and toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to May 
1946, and from June 1951 to March 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, and November 2003, July 2004, and June 2005 decisions 
by the VARO in Newark, New Jersey.

The veteran testified before the undersigned Acting Veterans 
Law Judge in January 2007.  A transcript of the hearing is of 
record.  Good or sufficient cause having been shown, the 
veteran's case has been advanced on the docket pursuant to 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2006).

Finally, for reasons which will become apparent, the issue of 
whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for a gastrointestinal disorder, claimed as 
gastroenteritis/gastritis, is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to have been present 
in service or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.

2.  The veteran currently suffers from pseudoaphakia of the 
right eye, with corrected visual acuity of 20/40-1, and no 
evidence of anatomical loss or blindness in either eye.

3.  The veteran's service-connected fungal disorder of the 
fingernails and toenails presently encompasses no more than 
four percent of his total body area, with minimal skin 
discoloration and a scaly erythematous rash between the web 
spaces and on the dorsum of the feet, affecting approximately 
two percent of the overall area of the feet, with no evidence 
of a need for systemic therapy, such as corticosteroids or 
other immunosuppressive drugs for a total duration of 6 weeks 
or more during the past 12-month period.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may a sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for pseudoaphakia of the right eye as the residual of injury 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.75, 4.80, 4.83a and Part 4, Diagnostic Codes (DCs) 6029, 
6070 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for a fungal disorder of the fingernails and toenails have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118 and Part 4, DC 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of February 2003, 
March 2005, October 2006, and January 2007, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims for service connection 
and increased ratings, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private inpatient and outpatient treatment records and 
examination reports, and a transcript of a hearing before the 
undersigned Acting Veterans Law Judge in January 2007.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  

As such, there is no indication that there is any prejudice 
to the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes his multiple 
contentions, including those raised at a January 2007 
hearing; VA and private medical records; and VA and private 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
is needed to substantiate each claim, and what the evidence 
in the claims file shows, or fails to show, with respect to 
each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

The veteran in this case seeks service connection for 
bilateral hearing loss.  In pertinent part, it is contended 
that the veteran's current sensorineural hearing loss is the 
result of acoustic trauma sustained in service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In the present case, service medical records are negative for 
history, complaints or abnormal findings indicative of the 
presence of chronic hearing loss.  As of the time of the 
veteran's final service separation examination in March 1953, 
hearing for both the whispered and spoken voice was 15/15 in 
each ear, and no pertinent diagnosis was noted.

While during the course of VA outpatient treatment in July 
2000, there was noted a "questionable" hearing deficit, the 
earliest clinically-confirmed indication of the presence of 
chronic hearing loss is revealed by a VA audiometric 
examination conducted in March 2005, more than 50 years 
following the veteran's final discharge from service, at 
which time there was noted the presence of a bilaterally 
symmetrical, mild to severe sensorineural hearing loss.  
Significantly, at the time of that examination, it was noted 
that the veteran's entire claims folder had been reviewed.  
Further noted was that, in the opinion of the examining 
audiologist, the veteran's hearing loss was neither incurred 
in nor aggravated by his active military service.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current hearing loss, 
first persuasively documented many years following service 
discharge, with any incident or incidents of his periods of 
active military service.  Accordingly, service connection for 
bilateral hearing loss is denied.

Turning to the issues of increased evaluations for service-
connected pseudoaphakia of the right eye, and a fungal 
disorder of the fingernails and toenails, the Board notes 
that disability evaluations are intended to compensate for 
the average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2006).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran filed the current claim for an increased rating 
for an eye disability in December 2002.  In a February 2003 
VA examination, corrected visual acuity in the veteran's 
right eye was 20/30, which improved to 20/25-2 when viewing 
through a pinhole.  Peripheral fields were full to 
confrontation in both eyes, and all extraocular muscle 
movements were full.  At the time of examination, the pupil 
in the veteran's right eye was round and reactive to light 
with no evidence of any afferent defect.  Slit lamp 
examination revealed the presence of dermatochalasis and 
punctal ectropion, and trace superficial punctate keratopathy 
in both eyes.  Also noted was a trace corneal stomal scar in 
the veteran's right eye.  The pertinent diagnoses included 
history of trauma, with trace corneal scar, punctal ectropion 
with epiphora, and pseudoaphakia of the right eye.

On subsequent VA intermediate eye examinations in July 2003 
and September 2004, corrected visual acuity in the veteran's 
right eye was 20/30.  As of the time of a recent VA 
ophthalmologic examination in March 2005, the veteran's best 
corrected visual acuity in the right eye was 20/40-1.  
Peripheral fields were full to confrontation in both eyes and 
extraocular muscle movements were full.  At the time of 
examination, both of the veteran's pupils were round and 
reactive to light with no evidence of any afferent defect.

The 30 percent evaluation currently in effect represents the 
minimum rating to be applied for either unilateral or 
bilateral (pseudo) aphakia.  When only one eye is aphakic, 
the eye having poor corrected visual acuity is to be rated on 
the basis of its acuity without correction.  When both eyes 
are aphakic, both are to be rated on corrected vision.  The 
corrected vision of one or both eyes is to be taken one step 
worse than the ascertained value; however, not better than 
20/70.  Moreover, combined rating disabilities of the same 
eye should not exceed the amount for total loss of vision of 
that eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80, 
4.84a and Part 4, DC 6029 (2006).

As is clear from the above, the 30 percent evaluation 
currently in effect for the veteran's service-connected 
pseudoaphakia of the right eye is appropriate.  Inasmuch as 
service connection is not in effect for the veteran's left 
eye, corrected visual acuity in that eye is assumed to be 
normal.  Moreover, there currently exists no evidence of 
anatomical loss of the veteran's right eye or blindness in 
both eyes sufficient to warrant the assignment of an 
increased evaluation.  See 38 C.F.R. § 4.84a and Part 4, 
DC 6070 (2006).  Accordingly, the veteran's claim for 
increase must be denied.

Turning to the issue of an increased rating for the veteran's 
service-connected fungal disorder of the fingernails and 
toenails, the Board notes that, at the time of a VA 
dermatologic examination in February 2003, the veteran 
indicated that his service-connected skin disorder had been 
treated with topical sprays and creams, with some 
improvement.  Notwithstanding such treatment, however, the 
veteran's feet often itched and/or burned.  

On physical examination, there was evidence of diffuse 
erythematous and fixed scaling of the veteran's soles and 
heels, and in the interdigital spaces of the toes.  Also 
noted was the presence of subungual hyperkeratosis of all of 
the veteran's toenails.  The pertinent diagnosis was 
moccasin-type tinea pedis and onychomycosis, with evidence of 
oozing, and "vesicle or erosion."

On subsequent VA dermatologic examination in October 2003, it 
was noted that the veteran's medical records had been 
reviewed.  When questioned, the veteran stated that, since 
the time of his discharge from service, he had experienced 
numerous infections which had recurred without remittance.  
While according to the veteran, he had been furnished 
different creams and powders which seemed to help, his 
lesions nonetheless kept recurring.

On physical examination, the veteran's lower extremities 
showed a stipple brown pigmentation with mild erythema on the 
dorsum of the foot, and mild scaling on the plantar surfaces.  
All ten of the veteran's toenails were thick, yellow, and 
dystrophic, with accompanying subungual debris.  The 
pertinent diagnosis was tinea pedis.  Also noted was the 
presence of intertrigo in the veteran's groin, which was 
caused by a different fungus from that affecting the 
veteran's feet.

During the course of VA outpatient treatment in January 2004, 
the veteran stated that his skin problems had been "getting 
better."

The Board observes that, at the time of a recent VA 
dermatologic examination in March 2005 (which examination 
involved a full review of the veteran's claims folder), the 
veteran stated that, over the years, he had used multiple 
medications for his skin problems, including over-the-counter 
medications containing zinc preparations.  According to the 
veteran, the medications helped a little, though his 
condition continued to "come back."  

When questioned, the veteran complained of severe itching, 
irritation, and burning in his feet.  Reportedly, over the 
course of the past one or two years, he had been followed by 
a VA dermatology clinic, and treated with clotrimazole cream, 
which he was advised to apply topically twice a day.  
According to the veteran, this cream had been helpful, with 
the result that, while the condition was not totally cured, 
it had remained "under control."

On physical examination, there was no evidence of any skin 
rash or scar in any exposed skin area.  Examination of the 
veteran's groin showed a bilateral, scaly erythematous rash 
affecting approximately two percent of the veteran's total 
body skin area.  Examination of the lower extremities showed 
all ten toenails to be hypertrophied, discolored, and 
deformed, with evidence of fungal infection.  Also noted was 
the presence of minimal skin discoloration and a scaly 
erythematous rash between the web spaces and on the dorsum of 
the veteran's feet affecting approximately two percent of his 
overall body area in the feet.  

According to the examiner, the total body area and colored 
skin area was approximately four percent, which included the 
groin as well as the veteran's feet and toenails.  The 
pertinent diagnoses noted were tinea cruris, tinea pedis and 
onychomycosis affecting approximately four percent of the 
veteran's total body area, with no resulting functional 
impairment.

Pursuant to applicable law and regulation, the 10 percent 
evaluation currently in effect contemplates the presence of a 
service-connected skin disorder covering at least 5 percent 
but less than 20 percent of the veteran's entire body, or at 
least 5 percent, but less than 20 percent of the exposed 
areas affected.  A 10 percent evaluation is, similarly, 
warranted when there is a need for intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than 6 weeks 
during the past 12-month period.

In order to warrant an increased, which is to say, 30 percent 
evaluation, there would need to be demonstrated a skin 
disorder covering from 20 to 40 percent of the veteran's 
entire body, or 20 to 40 percent of the exposed areas 
affected.  A 30 percent evaluation is, similarly, warranted 
where there is a need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  38 C.F.R. § 4.118 and 
Part 4, DC 7806 (2006).

Based on the aforementioned, it is clear that the veteran's 
service-connected fungal disorder of the fingernails and 
toenails is no more than 10 percent disabling.  More 
specifically, there currently exists no evidence that the 
veteran's service-connected fungal disorder involves an 
exposed area of his body.  To the extent a skin disorder 
affects the veteran's groin, any relationship between that 
involvement and the veteran's service-connected fungal 
disorder has been discounted.  Moreover, at present, the 
veteran's fungal disorder affects only two percent of his 
overall body area and feet, and only four percent of his 
total body area.  Under the circumstances, an evaluation in 
excess of 10 percent for the veteran's fungal disorder of the  
fingernails and toenails is not warranted.


ORDER

Service connection for bilateral defective hearing is denied.

An evaluation in excess of 30 percent for pseudoaphakia as 
the residual of right eye injury is denied.

An evaluation in excess of 10 percent for a fungal disorder 
of the fingernails and toenails is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a chronic gastrointestinal disorder, 
claimed as gastroenteritis and/or gastritis.  In that regard, 
in a rating decision of June 2001, the RO denied entitlement 
to service connection for gastroenteritis.  The veteran 
voiced no disagreement with that determination, which has now 
become final.  Accordingly, the veteran may only reopen his 
previously denied claim with the submission of new and 
material evidence.

The Board observes that, during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that decision, the Court held that 
VA must notify a claimant of the evidence and information 
necessary to reopen a previously denied claim, as well as the 
evidence and information necessary to establish his 
entitlement to the underlying claim for the benefit sought, 
(i.e., service connection). 

In that case, the Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence which was of record at the time that the 
prior claim was finally denied.  The Court further stated the 
VCAA requires, in the context of a claim to reopen, that the 
Secretary look at the basis for the denial in the prior 
decision, and respond with a notice letter which describes 
what evidence would be necessary to substantiate the element 
or elements required for service connection which were found 
insufficient in the previous denial.  

In the present case, a review of the record fails to document 
that the veteran was ever provided with VCAA-complying notice 
with respect to his claim.  More specifically, while in 
various correspondence, the veteran was provided with a basic 
description of the requirements for service connection, he 
has yet to be provided with notice which fully complies with 
the newly specified criteria regarding new and material 
evidence in Kent, supra (i.e., the type of evidence which 
would be new and material based on the reasons for the prior 
denial).  Such notice must be provided to the veteran prior 
to a final adjudication of his current claim for service 
connection for a chronic gastrointestinal disorder (to 
include gastroenteritis and/or gastritis).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following action:

1.  The RO should review the veteran's 
claims file, and ensure that the veteran 
is sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises the veteran of 
the evidence and information necessary to 
reopen a previously denied claim for 
service connection for a chronic 
gastrointestinal disorder (to include 
gastroenteritis and/or gastritis), and 
which notifies him of the evidence and 
information necessary to establish his 
entitlement to the underlying claim for 
benefits, that is, service connection.  
The veteran should additionally be 
advised of what constitutes new and 
material evidence sufficient to reopen 
his previously denied claim in the 
context of evidence of record at the time 
the prior claim was finally denied.  
Finally, the veteran should be advised of 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previous denial, as outlined by 
the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2006, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The RO should then review the 
veteran's claim regarding whether new and 
material evidence has been submitted 
sufficient to reopen a previously denied 
claim for service connection for a 
chronic gastrointestinal disorder, to 
include gastroenteritis and/or gastritis.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in October 2006.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	L. A. HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


